Title: To James Madison from Robert Williams, 14 December 1808
From: Williams, Robert
To: Madison, James



Sir,
Mississippi Territory Town of Washington Decr. 14th. 1808.

In Compliance with the opinion of the President of the United States, Communicated through the Secretary of the Treasury in a letter dated 5th: of November, I Shall immediately proceed to the appointment of Civil officers in that tract of Country Called the great bend of Tennessee, lying Within this Territory and to which the Indian titles have been extinguished.
Preparatory to this Measure it Seemed proper agreeably to the provisions of the ordinance that, that tract of Country Should be laid out into a County or township.  I have accordingly done So and enclose a Copy of the document for that purpose.
Perhaps in no part of this Territory is there More Necessity for a Court of the highest criminal Jurisdiction which it affords than in this Newly created and populous County.  Such a Court Cannot be held there Unless a Judge is appointed to Reside in that quarter as is the Case in Washington County, for So great is the distance & difficulty of travelling there from this or Washington County that the Judges Cannot with any degree Punctuality hold the Courts in that quarter.
I therefore take the liberty of Suggesting the expediency Nay Policy of authorising a Judge to be appointed for that County on Similar principles with the one in Washington.  I have the honor to be with great respect yr Most Obet.

Robert Williams


P. S.  The Caution Suggested by the President relative to Youzoo and other Claimants adverse to the United States, being Vested with official authority Shall be duly Regarded.  As I cannot at present go there myself and am not Sufficiently acquainted with the Characters in that quarter, I Shall Commission and Send from this place an active, intelligent officer, as Sheriff of that County, who will act in concert with Majr. Truman, in ascertaining Some Characters to be appointed to office; and to insert their names in the Commissions.  Maj: Truman I Shall appoint a Justice of the Peace.

